Exhibit 10.1

 

GRAPHIC [g101041kci001.jpg]

 

April 7, 2014

 

George E. McHenry

65 Treehaven Court

The Hills, TX 78738-1477

 

Re:                             Employment Agreement/Retirement

 

Dear George:

 

All capitalized terms not otherwise defined in this letter shall have the
meanings assigned to them in the Fourth Amended and Restated Employment
Agreement, dated as of January 1, 2012, between you and Hanger Prosthetics &
Orthotics, Inc. (“Employment Agreement”). This letter memorializes our recent
discussions regarding your retirement from active employment with Hanger and the
Company, effective December 31, 2014.

 

Your retirement will be in accordance with Section 6.6 of the Employment
Agreement, pursuant to which you will receive the Base Salary and vacation
through December 31, 2014, and any bonus to which you are entitled for 2014 (to
be paid on or about March 15, 2015), with the Company agreeing to waive
compliance with the sixty-five (65) year old age requirement and the one
(1) year notice period.

 

In addition, in connection with your retirement, the Company hereby agrees to
provide you with the following benefits and compensation:

 

·            All of your options to purchase Stock and all of your restricted
shares shall vest immediately upon your retirement.

·            Participation in the SERP to be calculated based on your retirement
at age 62.

·            Opportunity to transfer your vehicle lease from the Company to you,
with you being obligated to make the continuing payments on such lease.  Please
let us know by October 31, 2014 if you are interested in transferring your car
lease.

·            Nine months of your Base Salary, plus seventy-five percent (75%) of
the Target Bonus for 2014, to be paid six (6) months and one day after your
retirement.

 

Furthermore, you understand that between the date hereof and your retirement
date, your duties, responsibilities and obligations will be materially reduced
in connection with the transition of your role as CFO to your successor. You
agree that no action taken by the Company between the date hereof and your
retirement date that changes, modifies and/or reduces your duties,
responsibilities, obligations, title or role at the Company shall be deemed a
violation of the Employment Agreement.

 

Hanger, Inc. · 10910 Domain Drive, Suite 300 · Austin, TX 78758
T 512-777-3800 · www.hanger.com

 

--------------------------------------------------------------------------------


 

Notwithstanding anything in this letter or the Employment Agreement to the
contrary, you shall not be entitled to any payments due following your
retirement pursuant to this letter or the Employment Agreement unless you have
first duly and timely executed (and not revoked) a form of agreement and
general, mutual release (“Release”) reasonably acceptable to you and the
Company; provided, however, that the Release shall be dated on or after your
retirement date.

 

Except as specifically stated herein, all terms and conditions of the Employment
Agreement, including, without limitation, Sections 8 (Confidentiality) and 9
(Interference With the Company), are hereby ratified and confirmed.

 

Please signify your agreement with and acceptance of the terms of this letter by
signing where indicated below and providing me with a fully-signed version of
this letter. It has been a pleasure to work with you over the last several years
and we look forward to your contribution to Hanger through the transition period
and the end of 2014.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Vinit Asar

 

 

 

 

 

Vinit Asar, CEO

 

 

Hanger, Inc., and Hanger Prosthetics & Orthotics, Inc.

 

 

 

SEEN AND AGREED:

 

 

 

 

 

 

 

 

/s/ George E. McHenry

 

 

George E. McHenry

 

 

 

 

 

Date:

April 7, 2014

 

 

 

2

--------------------------------------------------------------------------------